DETAILED ACTION
This action is responsive to RCE filed on October 20, 2021.
Claims 1-3, 5, 8, 10-11 and 13 have been amended. 
Claims 1-20 have been examined. Claims 1-20 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The rejection of claims 1, 5, 8-10, 13-14 and 19 under the ground of nonstatutory double patenting is withdrawn in view of applicant’s amendments. The independent claims have been amended incorporating allowable subject matter of dependent claim 3, not previously rejected on the ground of nonstatutory double patenting.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 5 and 13 are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:  	In claims 1, 5 and 13:
based at least in part on assigning the first subset and second subset, submitting a request to deploy a resource of the respective subset of the set of computing resources;  	utilizing the resource to execute an application determined based at least in part on the application code;  	determining the application executed with one or more metrics indicative of a passing rate; and   	assigning, based at least in part on the passing rate, a second set of computing resources to an additional template corresponding to a second stage of the plurality of stages.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nielsen et al. (US Pub. No. 2013/0124807 A1) – Enhanced Software Application Platform, Miller et al. (US Pub. No. 2006/0235732 A1) – Accelerated Process Improvement Framework and Bangs et al. (US Pub. No. 2004/0044555 A1) – Systems, Apparatus, and Methods for Facilitating Product Development. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Nielsen et al. (US Pub. No. 2013/0124807)

   	Miller et al. (US Pub. No. 2006/0235732)  	MIller provides a method for assisting and expediting an organization production of a more mature product. The method and system may include implementation of processes using a combination of both electronic hardware and software and implementation locally or over a network such as an intranet or the Internet. However, MIller does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 5 and 13.  

  	Bangs et al. (US Pub. No. 2004/0044555)  	Bangs provides a method to facilitate product development by linking stages of product development with the allocation of resources and support for the product. Products are developed based on a structured framework having distinct stages in which each stage builds upon information of previous stages.  At the end of each stage, a review is conducted to determine whether the product is suitable for further development.  Upon each review, an integrated set of tools is used to identify and link the product with resources and support needed for the product.  In addition, the tools 

   	Jun Yao et al. (“Optimal Pipeline Depth with Pipeline Stage Unification Adoption”)
  	Yao provides a method to find the optimal pipeline design point by considering both performance and power objectives. However, Yao does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 5 and 13.  

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.

  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192